Title: To Thomas Jefferson from Edmund Read, 10 April 1781
From: Read, Edmund
To: Jefferson, Thomas



Sir
Boyds Hole, on Potowmack, 10 April 81

Since my arival on this River the Enemy has not attempted to Land on the Virginia Shoar. They did great damage in many places on the Maryland Side of the River, burnt and Distroyed whareever they went, took off the whole of the Tobacco at Ceeder Point oppersit Hooes Ferry. On Sonday evening the Enemys Vessills fell down from Ceeder Point about 30 Miles. They this morning appeared against Mr. Hooes whare I was Posted with my Dragoons and Sum few Militia, and I Followed them along Shoar to this Place whare the militia of this County (King George) is Posted. The whole of the fleete amounted to two twenty four Guns Shipes, two Eighteen Do. and Six Transports and Tenders. They seem to be Crouded with men. They made no stop at this Place but stood up the River for Ellexandery. I think It my Duty to Lend every Assistance in my Power to the militia on the River and shall Continue with them (in as Poar order as my Horses are in) untill they are Disbanded or your orders to the Contrary. I beg leave to observe that the Militia Imbodyed at this Place is about two Hundred and 60, only, that has armes. I have the Honour to be your Excellencys most Obdt Humle Servt.,

Edmd Read

